UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington , D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 7, 2017 ALPHA PRO TECH, LTD. (Exact Name of Registrant as Specified in Charter) Delaware 0 01-15725 63-1009183 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 60 Centurian Drive, Suite 112 Markham, Ontario L3R 9R2 (Address of Principal Executive Offices) (Zip Code) (905) 479-0654 (Registrant's telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On March 7, 2017, Alpha Pro Tech, Ltd. issued a press release announcing financial results for its fourth quarter and year ended December 31, 2016. The press release is attached as Exhibit 99.1 to this Form 8-K and is furnished to, but not filed with, the Securities and Exchange Commission. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Exhibit 99.1 Press release dated March 7, 2017, announcing financial results for the fourth quarter and year ended December 31, 2016. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ALPHA PRO TECH, LTD. Date: March 7, 2017 By: /s/ Colleen McDonald Colleen McDonald Chief Financial Officer
